       Case 1-21-40301-ess        Doc 59   Filed 07/26/21    Entered 07/26/21 13:19:33




                                            Hearing Date and Time: July 27, 2021 at 10:30 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for 138-77 Queens Blvd LLC
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re
                                                       Chapter 7
 QB WASH LLC,
 d/b/a Blvd Auto Spa,                                  Case No. 1-21-40301-ess

                        Debtor.

          138-77 QUEENS BLVD LLC’S REPLY TO CHAPTER 7 TRUSTEE’S
       RESPONSE TO ITS MOTION FOR AN ORDER PURSUANT TO RULE 2004
       OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING
       THE PRODUCTION OF DOCUMENTS BY AND ORAL EXAMINATION OF
          THE DEBTOR’S PRINCIPAL AND CERTAIN RELATED PARTIES
            AND THE PRODUCTION OF DOCUMENTS BY THE DEBTOR

TO THE HONORBALE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

         138-77 Queens Blvd LLC, by and through its attorneys, Windels Marx Lane &

Mittendorf, LLP, respectfully submits this reply to the Response of the Chapter 7 Trustee (the

“Response,” Doc. 56) to the Motion of 138-77 Queens Blvd LLC for an Order Pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure Directing the Production of Documents by

and Oral Examination of the Debtor’s Principal and Certain Related Parties and the Production

of Documents by the Debtor (the “Motion,” Doc. 43); and states as follows:1

         1.    New information disclosed in the Chapter 7 Trustee’s just-filed Response

provides additional grounds for granting the Motion.




{11947761:1}
       Case 1-21-40301-ess      Doc 59     Filed 07/26/21     Entered 07/26/21 13:19:33




         2.    First, the Chapter 7 Trustee has reported an agreement in principle to settle the

Estate’s claims against the Silvers. Response ¶ 13. As Landlord previously discussed, Motion

¶ 56, the disclosure Landlord seeks is therefore now also needed to enable Landlord to reach an

informed view of the merits thereof, and enable the Court to “make an informed and independent

judgment of whether [the] settlement is ‘fair and equitable’ and in the best interests of the

estate,” In re Telcar Group, Inc., 363 B.R. 345, 352 (Bankr. E.D.N.Y. 2007), giving “proper

deference to [creditors’] reasonable views.” In re Spielfogel, 211 B.R. 133, 144 (Bankr.

E.D.N.Y. 1997).

         3.    Second, the Chapter 7 Trustee has disclosed that he previously requested and

received some of the documents requested by Landlord, Response ¶ 7, further refuting the

Silvers’ claim that the disclosure sought by Landlord constitutes an undue burden.

         4.    These documents are also now properly produced to Landlord by the Chapter 7

Trustee pursuant to Section 704(a)(7) of the Bankruptcy Code, which directs that “unless the

court orders otherwise, [a trustee shall] furnish such information concerning the estate and the

estate’s administration as is requested by a party in interest.” See In re MF Glob. Holdings Ltd.,

No. 11-15059 MG, 2012 WL 734195, at *5 (Bankr. S.D.N.Y. Mar. 6, 2012) (“a trustee’s

information sharing duties [under Section 704(a)(7)] are broad, reflecting the Bankruptcy Code’s

policy of keeping parties-in-interest informed”) (citing In re Refco Inc., 336 B.R. 187, 193

(Bankr. S.D.N.Y. 2006)).

         5.    The Chapter 7 Trustee discusses at length the steps he has taken to investigate the

Estate’s claims, detailing his investigation of Wash Funding, id. ¶¶ 6-8, and his inquiry into the

Debtor’s payments to Cermele & Wood LLP, id. ¶¶ 10-11.


1
   Capitalized terms not defined herein have the respective meanings ascribed in the Motion and in
Landlord’s Reply to Objections (“Reply to Objections”) (Doc. 54).


{11947761:1}                                    2
       Case 1-21-40301-ess         Doc 59     Filed 07/26/21    Entered 07/26/21 13:19:33




         6.       The Chapter 7 Trustee’s narrative, however, wholly omits any discussion of the

approximately $200,000 operating deficit of Debtor in the year leading up to its bankruptcy

filing that is documented in the Motion, ¶¶ 43-46 and Ex. G. As a prerequisite for the approval

of any settlement, the Chapter 7 Trustee should be required to come forward with some reasoned

explanation for unexplained losses on this scale, particularly given the presence of insiders who

have admittedly directed other funds of the Debtor both to themselves and to multiple third

parties during the period that the Debtor was insolvent and failing to pay its bills. The Chapter 7

Trustee’s failure to even acknowledge the substantial deficit detailed in the Motion raises

significant concerns regarding the extent and adequacy of his investigation.

         7.       The Chapter 7 Trustee also dismisses the issue of Debtor’s unaccounted-for cash

receipts, in the range of approximately $100,000 to $200,000, Motion ¶ 40, stating that

“[a]ttempting to trace the use of cash in this type of business (a carwash and lube) is extremely

difficult and extremely expensive.” Response ¶ 9. In fact, quantifying missing cash is somewhat

time-consuming but neither difficult nor expensive where a company uses a point-of-sale system,

as the Debtor did, allowing direct comparison of electronic payment receipts with the service

tickets issued.

         8.       The Chapter 7 Trustee cites the Silvers’ cooperation with his requests, production

of documents, and avoidance of Wash Funding’s putative lien “without the need for litigation” as

a virtue. Response ¶¶ 7, 8, 16. Another interpretation is that the Silvers have readily complied

with his limited document requests and apparent failure to require any examination under oath

(beyond a 341 Meeting that lasted less than a half-hour) because larger payments have gone

undiscovered.




{11947761:1}                                      3
       Case 1-21-40301-ess        Doc 59    Filed 07/26/21   Entered 07/26/21 13:19:33




         9.    The Chapter 7 Trustee also fails to explain how Landlord’s investigation could

disserve the Estate. He asserts that he “hopes that the recoveries in this case will not be

consumed by needles [sic] litigation,” Response ¶ 16, but does not explain how the disclosure

Landlord seeks would impair such recoveries.         In fact, Landlord’s investigation will be

conducted without cost or expense to the Estate, and Landlord stands ready to complete it

expeditiously. There can be no detriment to the Estate from the thorough investigation that

Landlord proposes to conduct.

         10.   The Chapter 7 Trustee embraces the Silvers’ narrative, asserting without any

support that “[t]he litigation between the Landlord and the Debtor was vitriolic and is clearly

personal in nature.” Id. As shown previously in Landlord’s Reply to Objections, ¶ 3 and Exs. L-

M, this claim is without factual basis.

         11.   Finally, the Chapter 7 Trustee discusses a claim he says he possesses against

Landlord, and offers a narrative of the parties’ negotiations. The Chapter 7 Trustee does not

explain how this putative claim is relevant to the Motion, but appears to offer the discussion to

portray Landlord and its 25% owner and manager, Ethan Wohl, as having failed to conduct

themselves appropriately in these proceedings.

         12.   In fact, when the Chapter 7 Trustee and Landlord negotiated their stipulation

terminating the Lease (the “Lease Termination Stipulation,” Doc. 19), the Chapter 7 Trustee

maintained that he intended to abandon the Debtor’s personal property by separate motion on

notice after entry of the stipulation. Landlord’s express purpose in entering into the Lease

Termination Stipulation, thereby waiving its administrative priority claim under Section

365(d)(3) of the Bankruptcy Code, was to obtain immediate possession of the Demised Premises

for the purpose of re-letting them without delay.




{11947761:1}                                     4
       Case 1-21-40301-ess       Doc 59      Filed 07/26/21   Entered 07/26/21 13:19:33




         13.   Only after entering into the Lease Termination Stipulation did the Chapter 7

Trustee advise that he believed the Debtor’s personalty had value, and that Landlord should pay

for it. On the advice of its prior counsel, Landlord then reluctantly acceded to paying the Estate

$25,000 for such property.

         14.   The Chapter 7 Trustee, however, then maintained that an additional payment from

Landlord was required for it to immediately proceed with resuming operation of the Demised

Premises with the equipment formerly used by the Debtor in place. The Chapter 7 Trustee’s

additional demand prompted Mr. Wohl to conduct independent legal research and consult with

other bankruptcy counsel. Based on his research and these consultations, he concluded there was

no colorable basis for the Chapter 7 Trustee’s claims.

         15.   For reasons previously communicated to the Chapter 7 Trustee and set forth in

part in Landlord’s Response and Conditional Objection to Proposed Stipulation and Order

Between the Trustee and Wash Funding LLC (Doc. 38), Exhibit N attached, the Chapter 7

Trustee’s claim is entirely without merit.

         16.   Apart from the claim’s lack of merit, Landlord questions the Chapter 7 Trustee’s

decision to pursue the claim. Landlord has suffered losses from Debtor’s default of close to

$500,000, and its claim as of the petition date represented more than 60% of the total value of all

non-related-party claims against the Estate. Ex. B. Prior to the Debtor’s default, rental income

received by Landlord provided the majority of the income for Landlord’s principal owner,

Maureen Wohl, a 92-year-old widow. As a result of losing rental income and incurring large

out-of-pocket expenses by reason of Debtor’s default, her 2020 adjusted gross income was

reduced to just $1,447. Under these circumstances, it is difficult to understand how the Chapter




{11947761:1}                                     5
       Case 1-21-40301-ess             Doc 59    Filed 07/26/21     Entered 07/26/21 13:19:33




7 Trustee could conclude that his fiduciary duties to creditors justify seeking to further deepen

Landlord’s and Mrs. Wohl’s losses.

         WHEREFORE, Landlord requests that the Court grant the Motion in its entirety and

enter an Order substantially in the form attached as Exhibit 2 to the Motion, together with such

other and further relief as is just.

Dated: New York, New York                 Respectfully submitted,
       July 25, 2021
                                          WINDELS MARX LANE & MITTENDORF, LLP
                                          Counsel for 138-77 Queens Blvd LLC


                                           By:    /s/ Leslie S. Barr
                                                  Leslie S. Barr (lbarr@windelsmarx.com)
                                                  156 West 56th Street
                                                  New York, New York 10019
                                                  Tel. (212) 237-1000 / Fax. (212) 262-1215




{11947761:1}                                         6
